Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered. 
Although applicant requested a Suspension of Action for three months, since there is no additional filing during that period, the case is being examined. 
Status of the Claims
Claims 1 and 6-17 are currently pending and an amendment to the claims filed on 01/06/2021 is acknowledged.  

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 01/06/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. In particular, the 112(a) rejection is withdrawn by way of applicant’s amendment. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Storey et al. (US2016/0289571A1, hereinafter “Storey 2016”).

Applicant claims the below claim 15 filed 01/06/2021: 

    PNG
    media_image1.png
    199
    1195
    media_image1.png
    Greyscale


Storey 2016 teaches a treatment fluid and a method of neutralizing a contaminant such as sulphur compound that may be produced by microorganism, which reads on the instant method of preserving a product susceptible to microbial spoilage, … comprising contacting the contaminant with a treatment fluid comprising a reaction product of electrolyzed water and an amine (claims 1-3, [0036] and the Examples of prior art) which reads on the instant step.
Thus instant claim 15 is anticipated by Storey 2016. 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1 and 6-15 are rejected under 35 USC 103 as being obvious over Storey et al. (US2016/0289571A1, hereinafter “Storey 2016”) in view of Raad (US2007/0154621A1); Storey (US2011/0186462A1, hereinafter “Storey 2011); and Howard et al., “Clubroot Prevention: Challenges and Opportunities,” International Clubroot Workshop, Delta Edmonton South, Edmonton, AB, June 21, 2013” (of record). 
Specifically, 
Claims 1, 6, 7 and 10-15 are rejected by Storey 2016 in view of Raad; 
Claim 8 is rejected by Storey 2016 in view of Raad and further in view of Howard; and 
Claim 1 (algae) and claim 9 are rejected by Storey 2016 in view of Storey 2011.  



Applicant claims including the below claim 1 filed on 01/06/2021:

    PNG
    media_image2.png
    350
    1311
    media_image2.png
    Greyscale


Regarding instant claims 1, 6, 7 and 10-15, they are rejected by Storey 2016 in view of Raad.
	Storey 2016 was discussed with respect to claim 15 as noted above. 
Storey 2016 teaches a treatment fluid and a method of neutralizing a contaminant comprising an acid gas such as hydrogen sulphide, carbon dioxide or sulphur compound such as carbonyl sulfide or mercaptan, comprising contacting the contaminant with a treatment fluid comprising a reaction product of electrolyzed water and an amine (claims 1-3 of prior art). It is noted that carbon dioxide or carbonyl sulfide or mercaptan is not sulfate or hydrogen sulphide as instantly claimed. Further Storey 2016 teaches the pH of the treatment fluid is in a range about pH 12.0, and in one embodiment, the pH is between about pH 12.6 and 13.3 ([0012]) which overlaps the instant range of about 11.0 or higher; the produced fluid does not have any free available chlorine ([0028]); the electrolyzed water-amine composition has a germicidal effect on microorganisams which can generate hydrogen sulphide such as Desulfovibrio bacteria species, and other sulphate-reducing bacteria ([0036])  (instant claim 1, in part); the treatment fluid composition is heated ([0038]- the composition is heated ([0038] & Examples 1-10) (instant claims 10-12); the electrolyzed water is produced by electrolyzing potassium chloride ([0022]) and the treatment fluid further comprises sodium chloride or potassium chloride solution ([0014])(instant claim 13). Further, Storey 2016 teaches the electrolyzed water is produced by electrolyzing potassium chloride ([0022]), and but Storey 2016 does not expressly teach the amount of potassium chloride of about 8 g/l to about 29g/l. However such amount would be optimized depending on the intended purpose, electrolyzed water amount, relationship with other ingredient including amine, etc., in the absence of criticality evidence (instant claim 14).
However, Storey 2016 does not expressly teach specific microorganisms of virus or fungi of instant claims 1, 6 and 7. The deficiencies are cured by Raad. 
Raad teaches coating or impregnating a surface with an antimicrobial agent that involve contacting the surface with a composition that includes an antimicrobial agent and a solvent, and curing the surface by applying heat (abstract) wherein the solvent includes water ([0095]) and a basic reagent has an antimicrobial activity and includes aliphatic amine or an aromatic amine such as diethylamine, trimethylamine, allylamine, hexamethylenetetramine ([0022], [0046], [0092], [0094], [0099], [0100], and claim 17 of prior art); the antimicrobial agent refers to an agent that can prevent or reduce the growth or reproduction of a microorganism or kill a microorganism which includes bacterium, fungus, protozoan, or a virus ([0014]) and , staphylococci, vancomycin-resistant enterococci, resistant Pseudomonas aeruginosa, or a combination thereof. In some embodiments, the infection is a fungal infection such as candida species ([0041]) (instant claims 1, 6 and 7 – virus or fungi microorganism). Further, when the composition is mixed with water and heated at certain temperature, it would form steam which can be applied to the surface of Raad. 
It would have been prima facie obvious to modify the teachings of Storey 2016 with Raad method and further modify the teachings, killing bacteria of Storey 2016 with certain microorganism of fungi and virus of Raad in the analogous art that discloses antimicrobial activity by water-amine for treating and/or cleaning the surface, and such modification would not have yielded no more than the predictable results of killing certain microorganisms.   

Regarding instant claim 8, it is rejected by Storey 2016 in view of Raad and further in view of Howard.  
However, Storey 2016 in view of Raad does not expressly teach the method of killing microorganism can be applied to clubroot pathogen of instant claim 8. The deficiencies are cured by Howard. 
Howard teaches prevention of clubroot pathogen which causes plant disease (pages 2-3) by sanitization (cleaning and disinfection) of machinery, vehicles, tools and equipment used by vegetable producers or by removing soil and plant debris from farm equipment and cleaning contaminated surfaces by pressure washing and applying a disinfectant to clean soil residues from hard surfaces and to kill clubroot spores  (pages 4 and 13) where the disinfectant contains electrolyzed water, quaternary ammonia, potassium peroxomonosulphate, sodium hypochlorite, acetic acid, peracetic acid, chlorine dioxide, oxidized silver, essential oil, etc., to and clubroot spore viability and pathogenicity were assessed and the results are promising (page 13) (instant claim 8).  
Therefore, it would have been prima facie obvious to further define the fungus microorganisms of Storey 2016/Raad with clubfoot of Howard disclosing antimicrobial activity by electrolyzed water/amine containing composition, and such definition would not have yielded no more than the predictable results of killing microorganisms.   
In light of the foregoing, instant claim 8 are obvious over Storey 2016 in view of Raad and further in view of Howard. 
 
Regarding instant claims 1 (algae) and 9, it is rejected by Storey 2016 in view of Storey 2011.  
However, Storey 2016 does not expressly teach the method of killing microorganism can be applied to algae of instant claims 1 and 9. The deficiency is cured by Storey 2011. 
Storey 2011 teaches an microcidal composition comprising electrolyzed water (=anolyte, catholyte or mixture of both where the anolyte and catholyte means an aqueous solution produced at the anode and cathode, respectively by the electrolysis of aqueous solutions of sodium or potassium chloride (e.g., [0002], to stop algae ([0027]) (instant claims 1 and 9 - algae).  
It would have been prima facie obvious to further define the microorganisms of Storey 2016/Raad with algae of Storey 2011 using antimicrobial activity by electrolyzed water-containing composition, and such definition would not have yielded no more than the predictable results of killing microorganisms.   
In light of the foregoing, instant claims 1 and 9 are obvious over Storey 2016 in view of Storey 2011. 
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that as to claims 1, 6, 7 and 10-14, Storey 2016 fails to teach the instantly claimed reaction product of electrolyzed water and amine can effectively control viruses, fungi or algae; and Raad cannot cure the deficiency of Storey 2016 because Raad fails to describe any substance which is the reaction product or combination product of an amine and electrolyzed water and thus the combination does not achieve the claimed invention. 
The examiner responds that what the examiner relied from Raad was certain type of microorganism to be controlled with antimicrobial composition, not the reaction product antimicrobial agent comprising electrolyzed water-amine. In this context, please see case law stating that [O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145.
Applicant argues that as to claim 8, quaternary ammonia product and electrolyzed water product of Howard were only marginally effective and thus Howard teaches away from the claimed invention and as a result, the combination of Storey 2016 in view of Raad and further in view of Howard fails to teach the claimed invention. 
The examiner responds that even when quaternary ammonia product and electrolyzed water product of Howard are marginally effective, the fact is that Howard teaches those products are used in controlling or preventing clubroot pathogen. In this regard, please see case law stating that [D]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Further, please see case law stating that [O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145.
Applicant argues that as to claim 9, the anti-algal composition of Doyle is formed from synergistic combinations of an organic acid and a surfactant not using of electrolyzed water as an anti-agal agent. 
The examiner responds that the teachings of a new secondary reference of Storey 2011 moot those applicant’s arguments as to claim 9. 
Applicant argues that as to claim 15, the combination of Baker and Storey 2016 fails to teach all the elements of claim 15. 
The examiner responds that claim 15 is anticipated by Storey 2016 alone as noted above and thus applicant’s arguments are moot. 
In light of the foregoing, applicant’s arguments are not persuasive.

Claims 16-17 are rejected under 35 USC 103 as being obvious over Howard et al., Howard et al., “Clubroot Prevention: Challenges and Opportunities,” International Clubroot Workshop, Delta Edmonton South, Edmonton, AB, June 21, 2013” (of record) in view of Storey et al. (US2016/0289571A1, hereinafter “Storey 2016”)

Applicant claims the below claims 16-17:

    PNG
    media_image3.png
    257
    1357
    media_image3.png
    Greyscale


Prior Art
Howard teaches prevention of clubroot pathogen which causes plant disease (pages 2-3) by sanitization (cleaning and disinfection) of machinery, vehicles, tools and equipment used by vegetable producers or by removing soil and plant debris from farm equipment and cleaning contaminated surfaces by pressure washing and applying a disinfectant to clean soil residues from hard surfaces and to kill clubroot spores  (pages 4 and 13) where the disinfectant contains electrolyzed water, quaternary ammonia, potassium peroxomonosulphate, sodium hypochlorite, acetic acid, peracetic acid, chlorine dioxide, oxidized silver, essential oil, etc., to and clubroot spore viability and pathogenicity were assessed and the results are promising (page 13) (instant claims 16-17, in part).
However Howard does not expressly teach the reaction product of electrolyzed water and amine. The deficiency is cured by Storey 2016.   
Storey 2016 teaches a treatment fluid and a method of neutralizing a contaminant comprising an acid gas such as hydrogen sulphide, carbon dioxide or sulphur compound such as carbonyl sulfide or mercaptan, comprising contacting the contaminant with a treatment fluid comprising a reaction product of electrolyzed water and an amine (claims 1-3 of prior art). It is noted that carbon dioxide or carbonyl sulfide or mercaptan is not sulfate or hydrogen sulphide as instantly claimed. Further Storey 2016 teaches the pH of the treatment fluid is in a range about pH 12.0, and in one embodiment, the pH is between about pH 12.6 and 13.3 ([0012]) which overlaps the instant range of about 11.0 or higher; the produced fluid does not have any free available chlorine ([0028]); the electrolyzed water-amine composition has a germicidal effect on microorganisams which can generate hydrogen sulphide such the treatment fluid composition is heated ([0038]- Example 1); the electrolyzed water is produced by electrolyzing potassium chloride ([0022]). Further, Storey 2016 teaches the electrolyzed water is produced by electrolyzing potassium chloride ([0022]).
It would have been prima facie obvious to select from various disinfection agents of Howard a combination of electrolyzed water and amine compound of Storey 2016 to control a plant disease caused by fungus, e.g., clubroot of Howard.   
In light of the foregoing, instant claims 16-17 are obvious over Howard in view of Storey 2016.   
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive.
Applicant argues that Howard’s disinfectant effectiveness is only marginal; and Storey 2016 fails to teach the composition could be effective against fungal spores because Storey 2016 only teaches the composition could be effective downhole in an oil and gas well to kill hydrogen sulphide producing bacteria, and Storey 2016 cannot remedy the deficiency of Howard. 
The examiner responds that even when quaternary ammonia product and electrolyzed water product of Howard are marginally effective, the fact is that Howard teaches those products are used in controlling or preventing clubroot pathogen. In this regard, please see case law stating that [D]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). 
Although Howard does not expressly selecting using a reaction product of amine and electrolyzed water. However, Storey 2016 using a reaction product of electrolyzed water and amine for germicidal activity cures the deficiency of Howard, and in this respect, please see case laws holing that it is a matter of obviousness for one of ordinary skill in the art to combine two or more materials, such as the known antioxidants disclosed by Kosbab, when each is taught by the prior art to be useful for the same purpose. Kerkhoven, 626 F.2d at 850; In re Crocket, 279 F.2d 274, 276-77 (CCPA 1960); and thus, the combination of Howard and Storey 2016 would achieve the method of instant claims 16-17 against plant having clubroot microorganisms. 
Further, please see case law stating that [O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145.
In light of the foregoing, Applicant’s arguments are not persuasive. 

The rejections are based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 6-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 and 13 of patent no. 10428279B2 in view of Raad (US2007/0154621A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention require contacting the microorganism with a treatment fluid comprising electrolyzed and an amine and pH of above 11 or higher, and not having free available chlorine. Although the claims of patent ‘279 are directed to a product and the instant claims are directed to a method, the instant method requires the same product as in patent ‘279.  
However, patent ‘279 does not teach viruses, fungi or algae to be killed or controlled. The deficiencies are cured by Raad. 
Raad teaches coating or impregnating a surface with an antimicrobial agent that involve contacting the surface with a composition that includes an antimicrobial by applying heat (abstract) wherein the solvent includes water ([0095]) and a basic reagent has an antimicrobial activity and includes aliphatic amine or an aromatic amine such as diethylamine, trimethylamine, allylamine, hexamethylenetetramine ([0022], [0046], [0092], [0094], [0099], [0100], and claim 17 of prior art); the antimicrobial agent refers to an agent that can prevent or reduce the growth or reproduction of a microorganism or kill a microorganism which includes bacterium, fungus, protozoan, or a virus ([0014]) and in particular, staphylococci, vancomycin-resistant enterococci, resistant Pseudomonas aeruginosa, or a combination thereof. In some embodiments, the infection is a fungal infection such as candida species ([0041]). 
It would have been prima facie obvious to modify the teachings, e.g., killing bacteria of patent ‘279 with killing different type of microorganisms such as fungi or virus of Raad in the analogous art because patent ‘279 teaches a reaction product of electrolyzed water-amine to kill bacteria and Raad discloses antimicrobial activity against virus and fungi by water-amine for treating and/or cleaning the surface, and such modification would not have yielded no more than the predictable results of killing certain type of microorganisms.   
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter.


Conclusion
All examined claims are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.